DETAILED ACTION
  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/21 has been considered by the examiner.

Drawings
The drawings received on 05/25/21 are approved. 

Allowable Subject Matter

Claims 1-20 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
       Claim 1 is allowed because the prior art of record fails to disclose or suggest an apparatus for conversion between AC power and DC power including the limitation “at least one choke having a first terminal, a second terminal and at least one third terminal, wherein the first terminal is arranged to be electrically coupled to a phase of the AC power, and the second terminal and the at least one third terminal are electrically .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yamamoto et al. (US 2021/0313873 A1) disclose power conversion device.

Xu et al. (US 2012/0106210 A1) disclose multiphase power converters and integrated choke therefor.
Xiong et al. (US 10,784,678 B1) disclose a damped Pi-type filter Y-type capacitance network for radiated and conducted emission.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838